                                                                        1   GINA M. MUSHMECHE, ESQ.
                                                                            Nevada Bar No. 11611
                                                                        2   KRAVITZ, SCHNITZER & JOHNSON, CHTD.
                                                                            8985 S. Eastern Ave., Ste. 200
                                                                        3   Las Vegas, NV 89123
                                                                            Tele: (702) 362-6666
                                                                        4   Fax: (702) 362-2203
                                                                            gmushmeche@ksjattorneys.com
                                                                        5   Attorneys for Defendant,
                                                                            Midland Funding, LLC
                                                                        6

                                                                        7                               UNITED STATES DISTRICT COURT
                                                                        8                                        DISTRICT OF NEVADA
                                                                        9   DIANA CALDERON-GARCIA;                              CASE NO. 2:19-cv-01621-APG-EJY

                                                                       10                                  Plaintiffs,          STIPULATION     AND     ORDER
                                                                                                                                EXTENDING     DEADLINE     FOR
                                                                       11
                                                                            vs.                                                 MIDLAND    FUNDING,  LLC    TO
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                       12                                                       RESPOND      TO     PLAINTIFF’S
                                                                            TRANS UNION, LLC AND MIDLAND                        COMPLAINT
                                                                       13   FUNDING, LLC;
                                      8985 S. Eastern Ave., Ste. 200




                                                                                                                                [FIRST REQUEST FOR EXTENSION]
                                        Las Vegas, Nevada 89123




                                                                       14                                 Defendants.
                                            (702) 362-66666




                                                                       15

                                                                       16          COMES NOW, Defendant Midland Funding, LLC (“Midlandˮ), and Plaintiff, Diana

                                                                       17   Calderon-Garcia (“Plaintiff”), by and through their respective counsel of record, stipulate and

                                                                       18   agree to extend the deadline to October 23, 2019, for Midland to answer or otherwise plead in

                                                                       19   response to Plaintiff’s Complaint.

                                                                       20          This is Midland’s first request for an extension, which it requested from Plaintiff in order

                                                                       21   to allow Midland additional time to investigate the factual allegations of the Complaint. Plaintiff

                                                                       22   has no opposition to Midland’s request for an extension.

                                                                       23   ///

                                                                       24   ///

                                                                       25   ///

                                                                       26   ///

                                                                       27   ///

                                                                       28   ///


                                                                                                                            1
                                                                        1   No additional requests for extensions are contemplated.

                                                                        2   IT IS SO STIPULATED.
                                                                        3   DATED this 9th day of October 2019.

                                                                        4                                        KRAVITZ, SCHNITER & JOHNSON, CHTD.

                                                                        5
                                                                                                                 /s/ Gina M. Mushmeche
                                                                        6
                                                                                                                 GINA M. MUSHMECHE, ESQ.
                                                                        7                                        Nevada Bar No. 11611
                                                                                                                 KRAVITZ, SCHNITZER & JOHNSON, CHTD.
                                                                        8                                        8985 S. Eastern Ave., Ste. 200
                                                                                                                 Las Vegas, NV 89123
                                                                        9                                        Attorneys for Defendant,
                                                                                                                 Midland Funding, LLC
                                                                       10

                                                                       11   DATED this 9th day of October 2019.
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                       12                                        HAINES & KRIEGER, LLC

                                                                       13
                                                                                                                 /s/ Miles N. Clark
                                      8985 S. Eastern Ave., Ste. 200
                                        Las Vegas, Nevada 89123




                                                                       14                                        David H. Krieger, Esq.
                                                                                                                 8985 S. Eastern Avenue, Suite 350
                                            (702) 362-66666




                                                                       15                                        Las Vegas, NV 89123
                                                                                                                 Attorneys for Plaintiff
                                                                       16                                        and
                                                                                                                 Matthew I. Knepper, Esq.
                                                                       17
                                                                                                                 Miles N. Clark, Esq.
                                                                       18                                        KNEPPER & CLARK LLC
                                                                                                                 5510 S. Fort Apache Rd., Suite 30
                                                                       19                                        Las Vegas, NV 89148-7700
                                                                       20

                                                                       21                                       ORDER

                                                                       22   IT IS SO ORDERED.

                                                                       23   DATED this 10th       day of October 2019.

                                                                       24

                                                                       25
                                                                                                                         UNITED STATES MAGISTRATE JUDGE
                                                                       26
                                                                       27

                                                                       28


                                                                                                                    2
